   Case: 1:20-cv-06316 Document #: 49-4 Filed: 03/05/21 Page 1 of 3 PageID #:871




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

Fred L. Nance Jr.                        )
                                         )  Case No. 20 CV 06316
       Plaintiff,                        )
                                         )  Honorable Judge: Jorge L. Alonso
                vs.                      )
                                         )  Honorable Magistrate Judge:
Department of Justice, Bureau of Justice )
Assistance, Office of Justice Programs,  )  Beth W. Jantz
EMAGES, Inc., Hattie Wash, Thomas        )
Bradley, et al.                          )  Courtroom: 1903
                                         )
       Defendants.                       )
                          PLAINTIFF EVIDENTIARY MATERIAL
                  NUMBERED APPENDIX PURSUANT TO L.R. 56.1(d)(3)

                                                                  EXHIBIT 33
Exhibit 1: Original Complaint

Exhibit 2: Second Chance Act Grant Approval Notice

Exhibit 3: Grant #2018-CY-BX-0025 Abstract and Proposal

Exhibit 4: BJA FY21 Second Chance Act Community Based Reentry Program

Exhibit 5: Emails – Suspension of Program

Exhibit 6: Emails – Cook County Jail and Illinois Department of Corrections

Exhibit 7: Office of Special Counsel Letter

Exhibit 8: Office of Inspector General Letter

Exhibit 9: Office of Inspector General Hotline Form

Exhibit 10: Whistleblower Protections

Exhibit 11: Department of Justice Financial Management Training

Exhibit 12: Plaintiff National Defense Authorization Act 2013 Whistleblower Complaints

Exhibit 13: Emails – Whistleblower Complaint


                                           Page 1 of 3
   Case: 1:20-cv-06316 Document #: 49-4 Filed: 03/05/21 Page 2 of 3 PageID #:872




Exhibit 14: Congressman Danny K. Davis Letter of Support          EXHIBIT 33

Exhibit 15: Emails – Congressman Davis re Whistleblower Complaints

Exhibit 16: Emails – DOJ Brenda Worthington

Exhibit 17: H.R. 1593 – Second Chance Act Bill of 2007

Exhibit 18: Office of Special Counsel – Whistleblower Retaliation Law

Exhibit 19: Office of Special Counsel – Prohibited Personnel Practices

Exhibit 20: Emails – DOJ EEO Director

Exhibit 21: Cover Letter to U.S. Attorney and Emails re Whistleblower Act Violations

Exhibit 22: Email – Office of Inspector General

Exhibit 23: Office of Special Counsel Whistleblowing Poster

Exhibit 24: Subaward Monitoring Policy for Grant #2018-CY-BX-0025

Exhibit 25: Department of Justice Grants Financial Guide

Exhibit 26: Public Law 114-261

Exhibit 27: Department of Justice Covid-19 Instructions

Exhibit 28: EMAGES Termination of Grant Letter

Exhibit 29: Whistleblower Protections Under the National Defense Authorization Act

Exhibit 30: Emails – Office of Justice Programs Division Chief re: Termination Letter

Exhibit 31: Email – Bureau of Justice Assistance Division Chief re: Subaward Policy

Exhibit 32: Department of Justice, Bureau of Justice Assistance, Office of Civil Rights Grant

              Policy for #2018-CY-BX-0025

Exhibit 33: Evidentiary Material Exhibits – Reserved

Exhibit 34: DOJ Cover Letter and U.S. Mail Receipt August 29, 2020

Exhibit 35: SCA Group



                                           Page 2 of 3
   Case: 1:20-cv-06316 Document #: 49-4 Filed: 03/05/21 Page 3 of 3 PageID #:873




Exhibit 36: Jan Mar Group                          EXHIBIT 33

Exhibit 37: Additional Material Facts – Reserved

Exhibit 38: Grant #2018-CY-BX-0025 Budget

Exhibit 39: Grant #2018-CY-BX-0025 Application Submitted

Exhibit 40: Grant #2018-CY-BX-0025 Budget Summary – Subaward Allocation

Exhibit 41: Grant #2018-CY-BX-0025 Planning and Implementation Guide

Exhibit 42: Second Chance Act Community-based Adult Reentry Program May 1, 2018

Exhibit 43: SCA Technical Advisor Joseph Williams Emails re Covid-19



Respectfully submitted,



/s/Fred L Nance Jr.
Pro Se Plaintiff
17239 Evans Avenue
South Holland, Illinois 60473-3436
708-921-1395
frednance@clickservices.org




                                         Page 3 of 3
